DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first Inventor to file provisions of the AIA .
Claims 1-5, 9-13, and 17-21 have been amended.
Claims 1-24 have been examined.

Inventor’s Declaration
The Inventor’s declaration filed April 15, 2022 is insufficient to overcome the § 103 rejections of claims 1-24. The specific points raised in the declaration are addressed below in the response to arguments section of the office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 9, 11, 14-16, 17, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over “Instruction Scheduling for a Tiled Dataflow Architecture” by Mercaldi et al. (hereinafter referred to as “Mercaldi”) in view of US Patent No. 6,609,189 by Kuszmaul et al. (cited as pertinent by the Examiner on December 14, 2020 and hereinafter referred to as “Kuszmaul”).
Regarding claims 1, 9, and 17, taking claim 1 as representative, Mercaldi discloses:
a computer hardware device having a clock speed and a clock cycle, the device comprising: a plurality of arithmetic logic units (ALU) within a data path including a first, second, third and fourth ALUs; the second ALU being within a first locally predefined range of the first ALU and the third ALU being within a second locally predefined range of the fourth ALU; the second locally predefined range being adjacent to and outside of the first locally predefined range of the first ALU, wherein the first and second locally predefined ranges are smaller than the data path (Mercaldi discloses, at § 1, right column of p. 141, a tiled architecture, which discloses a hardware device having a clock speed and a clock cycle, having a number of processing elements (PEs), which discloses first, second, third and fourth ALUs, where the PEs are connected using an on-chip network (datapath) and some PEs are within a predefined range, e.g., two adjacent PEs form a pod and other PEs are not within the predefined range, e.g, PEs in other pods, domains, or clusters. Two pods comprise two adjacent locally predefined ranges. Mercaldi also discloses, at § 2.1, left column of p. 142, fetching instructions, which discloses storing instructions in non-transitory computer readable media.); 
the device being programmed to execute a series of instructions stored in a non-transitory memory to perform operations, the operations comprising: first assigning a first instruction operation to the first ALU (Mercaldi discloses, at § 1, right column of p. 141, fetching instructions, which discloses storing the instructions in non-transitory memory, and assigning each instruction to a specific PE, which discloses assigning a first instruction to the first ALU.); 
first determining, for a second instruction operation having an input that depends directly on an output of a first instruction operation, whether a condition (a) exists in which all inputs for the second instruction operation are available within the first locally predefined range from the first ALU, or a condition (b) exists in which at least one input for the second instruction operation are produced by the third ALU; second assigning, in response to at least the first determining finding condition (a), the second instruction operation to the second ALU (Mercaldi discloses, at § 1, right column of p. 141, placing dependent instructions on the same or adjacent tiles, which discloses determining that all inputs are available locally and assigning the dependent instruction to a second ALU that is within the locally predefined range. Mercaldi discloses, at § 3.3.1, assigning an instruction to a PE based on determining the number of operands the instruction shares with its successor instructions already assigned to the PE. This discloses determining whether or not all operands are locally available, which discloses determining whether the first or second condition exists.); 
in response to at least the first determining finding condition (b):... (Mercaldi discloses, at § 3.3.1, assigning an instruction to a PE based on determining the number of operands the instruction shares with its successor instructions already assigned to the PE. This discloses determining that not all operands are locally available.); 
third assigning, after the ensuring, the second instruction operation to an ALU of the plurality of ALUs (Mercaldi discloses, at § 3.3.1, assigning an instruction to a PE based on determining the number of operands the instruction shares with its successor instructions already assigned to the PE.). 
Mercaldi does not explicitly disclose ensuring a pause of at least one clock cycle will occur between execution of the first instruction operation and the second instruction operation.
However, in the same field of endeavor (e.g., instruction scheduling) Kuszmaul discloses:
ensuring a pause of at least one clock cycle will occur between execution of the first instruction operation and the second instruction operation (Kuszmaul discloses, at col. 61, lines 44-47, introducing an extra delay between execution of dependent instructions that execute in different clusters.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mercaldi to include an extra delay in order to facilitate reduced clock cycle by compensating for critical path length. See Kuszmaul, col. 9, lines 14-16.

Regarding claims 3, 11, and 19, taking claim 3 as representative, Mercaldi discloses the elements of claim 1, as discussed above. Mercaldi also discloses:
wherein the first locally predefined range is a distance between two adjacent ALUs (Mercaldi discloses, at § 2.2 forming a pod of two adjacent PEs to reduce communication costs.).

Regarding claims 6, 14, and 22, taking claim 6 as representative, Mercaldi discloses the elements of claim 1, as discussed above. Mercaldi also discloses:
wherein: the clock cycle of the device is shorter than an amount of time to needed to guarantee that the third ALU (a) receives and selects an input produced from the first ALU and (b) executes the second instruction operation (Mercaldi discloses, at p. 143, Table 1, 8 PEs per domain and that ALUs within a domain and outside a pod, have a transmission latency of 4 cycles for transmission, which discloses the clock cycle is shorter than the amount of time needed to guarantee that the third ALU receives and executes the second instruction operation.).

Regarding claims 7, 15, and 23, taking claim 7 as representative, Mercaldi discloses the elements of claim 1, as discussed above. Mercaldi also discloses:
wherein the ensuring further comprises: second determining whether the first and second instruction operations are already separated in time of execution by at least one clock cycle of the device; and in response to a negative outcome of the second determining, inserting a delay of at least one clock cycle of the device between execution of the first and second instruction operations (Mercaldi discloses, at § 3.3.2, delaying an instruction by one or more cycles if the instructions could execute at the same time, i.e., are not already separated in time by at least one clock cycle.).

Regarding claims 8, 16, and 24, taking claim 8 as representative, Mercaldi discloses the elements of claim 1, as discussed above. Mercaldi also discloses:
wherein the first assigning further comprises setting the first and second instruction operations to be executed during a same clock cycle of the device (Mercaldi discloses, at § 4.2, left column of p. 145, dividing instructions between multiple PEs to exploit parallelism, which discloses executing first and second instructions during the same clock cycle.).

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mercaldi in view of Kuszmaul in view of “Design and Analysis of Routed Inter-ALU Networks for ILP Scalability and Performance” by Singh et al. (hereinafter referred to as “Singh”). 
Regarding claims 2, 10, and 18, taking claim 2 as representative, Mercaldi, discloses the elements of claim 1, as discussed above. Mercaldi does not explicitly disclose wherein a clock speed of the device is defined in part by the first locally predefined range.
However, in the same field of endeavor (e.g., inter-ALU transmission), Singh discloses: 
wherein a clock speed of the device is defined in part by the first locally predefined range (Singh discloses, at § 1, p. 1, bypass latency (transmission delay) is a component in setting the cycle time (clock speed). Singh also discloses, at § 4.1, p. 11, using the worst case delay.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mercaldi’s scheduling to use the worst case transmission delay disclosed by Singh in order to ensure high instruction throughput rates by preventing an increase in delay between execution of dependent instructions. See Singh, § 1, p. 1.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercaldi in view of Kuszmaul in view of Singh in view of “Scaling to the End of Silicon with EDGE Architectures” by Burger et al. (hereinafter referred to as “Burger”).
Regarding claims 4, 12, and 20, taking claim 4 as representative, Mercaldi, as modified, discloses the elements of claim 3, as discussed above. Mercaldi does not explicitly disclose wherein the first locally predefined range is further defined by inputs and outputs of the two adjacent ALUs facing each other. 
However, in the same field of endeavor (e.g., array processing), Burger discloses: 
wherein the first locally predefined range is further defined by inputs and outputs of the two adjacent ALUs facing each other (Burger discloses, at Figure 1, execution nodes having inputs and outputs facing each other.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mercaldi’s scheduling to use the layout disclosed by Burger in order to improve performance by minimizing the physical distance that operands for dependent instruction chains must travel across the chip. See Burger, p. 46, right column.

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mercaldi in view of Kuszmaul in view of “Scaling to the End of Silicon with EDGE Architectures” by Burger et al. (hereinafter referred to as “Burger”).
Regarding claims 5, 13, and 21, taking claim 5 as representative, Mercaldi discloses the elements of claim 1, as discussed above. Mercaldi does not explicitly disclose wherein the first and second ALU are the same, and the first locally predefined range is an ALU to itself.
However, in the same field of endeavor (e.g., array processing), Burger discloses: 
wherein the first and second ALU are the same, and the first locally predefined range is an ALU to itself (Burger discloses, at page 49, left column, assigning instructions to the same ALU.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mercaldi’s scheduling to use the instruction assignment disclosed by Burger in order to improve performance by minimizing the physical distance that operands for dependent instruction chains must travel across the chip. See Burger, p. 46, right column.

Response to Arguments
On pages 8-10 of the response filed April 15, 2022 (“response”), the Applicant presents preliminary comments including arguments stating, “The proposed combination of Kuszmaul and Mercaldi is premised on a technical oversight by the Office. It can be summarized in single sentence - the rejection proposes to modify WaveScalar's standard operation to solve a problem that not only does not exist in WaveScalar, but for which WaveScalar was expressly designed to avoid. The oversight results from reliance on references that only summarize the technology they refer to. Mercaldi as primary reference uses WaveScalar technology but does not go into the weeds on what WaveScalar is, or how it works. Kuszmaul as secondary reference cites three white papers for "clustering" that Kuszmaul compares to its own UltraScalar invention, but Kuszmaul does not discuss what this "clustering" is, or how it works. Having no details on WaveScalar or "clustering" to work with, the rejection appears to simply combine the references' teachings because the word "cluster" appears in both references.”
Though fully considered, the Examiner respectfully disagrees. The arguments refer to a problem, but do not specify what the problem is. The Examiner believes this reference to be to the problem of long transmission wires. The arguments state that the problem does not exist in WaveScalar and that WaveScalar was expressly designed to avoid the problem. This is inconsistent. If the problem does not exist, then why would WaveScalar be designed to avoid the problem? Perhaps the arguments intend to convey that the problem is completely eliminated. While so called long wires may have been eliminated, variable latency depending on the distance between processing elements (PEs) that process dependent instructions has certainly not been eliminated. This is a fundamental physical characteristic of electronic circuits. There are a number of strategies that can be implemented to compensate for this inherent physical property.  For example, the distance between such PEs can be broken into single hops, which reduces wire length, though does not actually bring the PEs closer. The distance between PEs executing dependent instructions can also be minimized by scheduling algorithms that consider spatial placement. This is the goal of Mercaldi. Mercaldi, § 1. However, it is incontrovertibly evident, without requiring any deep dives or additional details, that the latency between PEs depends on the spatial arrangement of, or distance between, the PEs. 
Specifically, Mercaldi discloses at Table 1 that the only way to ensure single cycle operand latency is to locate dependent instructions within the same pod. The latency between the four pods in a single domain is also fixed, and is four cycles. See Mercaldi, § 3.1 and Table 1. The latency between the four domains in a cluster “is variable and relatively long, as it traverses a buffered packet switching network.” Id. The latency listed in Table 1 for inter-domain communication is seven cycles. And finally, the latency between clusters is listed in Table 1 as seven cycles plus the cluster distance. This means that if two clusters are adjacent, the latency is eight cycles, i.e., seven cycles plus the single additional cycle for the inter-cluster hop. However, if the two clusters are not adjacent, additional latency is required. For example, if a first cluster is two hops away from a second cluster, the latency would be nine cycles, i.e., seven cycles plus two inter-cluster hops. It is also evident that not all clusters can possibly be adjacent since a given cluster can be adjacent to at most four other clusters, one on each cardinal direction. Given that there are 32 PEs per cluster, and 2048 PEs in total, there are 64 clusters. This means that not all clusters can communicate without requiring multiple hops, which requires multiple cycles, i.e., one per hop. 
The Examiner notes that the allegation that the Kuszmaul reference was included simply because both Mercaldi and Kuszmaul include the term cluster is naked speculation and patently false. Kuszmaul was selected, as indicated in the previous office action, as one of a large number of references that disclose that it is extremely well known to include extra cycles to compensate for transmission latency. The Examiner also notes that the term cluster is not used in the claims, which is why the Examiner used cluster as a search term only peripherally to limit the thousands of references which disclose adding a delay cycle. 
Furthermore, the portions of Mercaldi used to reject the majority of the claims refer to a fine scheduling algorithm that is concerned with scheduling within a cluster. Mercaldi, §. 3.3 et seq. Thus, inter-cluster communication delay is really irrelevant to the rejection.  Therefore, WaveScalar’s implementation of a single cycle inter-cluster interconnect has not solved or eliminated the problem of increased distance requiring increased latency. The only way to eliminate the spatial delay would be to schedule all instructions within a single pod. Of course, this would be impractical as the contention for execution resources would cause dramatic slowdowns.  Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 11-13 of the response the Applicant presents arguments related to the Inventor declaration submitted with the response. Specifically, the Applicant argues, “the "clustering" and corresponding "clusters" relied upon in the rejection for an "extra clock signal" are prior art systems, for which Kuszmaul cites three white papers "[8, 32, 10]" from 1997-98 for such teachings. In the above paragraph, Kuszmaul's discloses that its own "hybrid microarchitecture" is similar to clustering, yet Kuszmaul does not disclose needing any similar extra clock signals for cross-cluster communication for its own systems. Kuszmaul's description of "clustering" as relied upon of the rejection this is only a prior art summary from the three white papers "[8, 32, 10]", for which it is unclear from Kuszmaul what those clusters are or why an extra clock delay was needed. Similarly, Mercaldi as primary reference utilizes WaveScalar technology, but does not get into depth in what WaveScalar its, how it works, and/or what relationship WaveScalar has to the super scalar architecture referred to in Kuszmaul. The Inventor of the instant Application, a world-renowned expert in the field, examined the three white papers ("[8, 32, 10]") cited in Kuszmaul for the "clustering". The Inventor also examined several white papers on the WaveScalar technology in Mercaldi (most of which are overlapping authors with Mercaldi, including Mercaldi herself). The Inventor's findings are set forth in the attached Declaration....”
Though fully considered, the Examiner respectfully disagrees. As an initial matter, the declaration is not proper. Affidavits and declarations are generally used to traverse rejections by providing facts or evidence. See MPEP § 716. Attorney arguments cannot take the place of evidence. Id. Here, the declaration consists essentially of attorney arguments, except that the arguments are drafted instead by the Inventor. The Inventor expresses the opinion that the legal conclusion of obviousness is incorrect. However, “an opinion as to a legal conclusion is not entitled to any weight.” Id. While the Inventor’s expertise in the field of invention is unquestioned, the Inventor is not qualified to practice before the USPTO, despite being a named Inventor on a relatively large number of patents. As the Inventor’s statement does not provide any objective evidence of the sort for which declarations are typically used, the Inventor’s declaration is not relevant. Nevertheless, the Examiner has closely considered the Inventor’s declaration and has made an effort to respond fully to the contentions included therein.  
The Inventor’s statement addresses at length the purported differences between the way Kuszmaul and WaveScalar use the term “clustering.” However, as noted, these arguments are not relevant as Kuszmaul is not cited for any aspects of clustering. Instead, Kuszmaul is cited for the explicit teaching of introducing an extra clock delay cycle. See Kuszmaul, col. 61. When ALUs are close, they can communicate quickly. When they are not close, more time is required. As noted, this is also true in WaveScalar. WaveScalar discloses that even within a domain, communication between PEs that are in different pods takes longer, i.e., four cycles, than communication between PEs that are in the same pod, i.e., one cycle. Clustering does not come into the question at all. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 13-14 of the response the Applicant argues that the proposed combination of references does not disclose all elements of the amended claims. In support of this position, the Applicant argues, “the first and second local predefined ranges are adjacent to each other; if an ALU in the second locally predefined range has a second instruction that depends directly on the output of a first instruction in an ALU within the first locally predefined range, then the methodology ensures a pause of at least one clock cycle between execution of the first and second instructions. This methodology is neither taught nor suggested by the applied art. The WaveScalar architecture disclosed by Mercaldi includes ALUs distributed as recited in claim 1, i.e., adjacent clusters of 32 PEs. However, as set forth above per the Inventor Declaration, WaveScalar architecture disclosed by Mercaldi uses the intercluster connect for cluster-to-cluster communication, for which instructions from one cluster reach and are processed in an adjacent cluster the next clock cycle. Rado Dec. at 44(g). The WaveScalar architecture disclosed by Mercaldi does not ensure any pause in clock cycle between adjacent clusters. Indeed, WaveScalar architecture disclosed by Mercaldi was designed to avoid any pause in clock cycle between adjacent clusters.”
Though fully considered, the Examiner respectfully disagrees. As noted, WaveScalar implements an inter-cluster interconnect that ensures that instructions from one cluster reach an adjacent cluster in one cycle. However, contrary to Applicant’s assertion, the instructions are not “processed” in a single cycle. That is, the instructions are not available to the PEs within the receiving cluster in a single cycle. As explicitly disclosed by Mercaldi, inter-cluster latency is seven cycles plus the cluster distance. Mercaldi, Table 1. Both of the additional Swanson references explicitly recite that inter-cluster latency is greater than one cycle. See, e.g., WaveScalar (referred to by the Inventor as Swanson 1) at § 6.3 (“A badly chosen placement in the WaveCache spreads instruction dependencies across clusters, contributing additional latency”) and The WaveScalar Architecture (referred to by the Inventor as Swanson 2) at § 3.3.1 (“Merging a pair of PEs into a pod consequently provides lower-latency communication between them than that obtained by using the intradomain interconnect...), § 3.6 (“Instructions’ proximity determines the communication latency between them...”), and Table II, which shows that intercluster network latency is at least ten cycles. 
Therefore, the Examiner maintains that the Applicant’s arguments are incorrect in asserting that WaveScalar would not require any delay to process dependent instructions that are not located within the same pod. In fact, the Examiner maintains that it is implicit that assigning a dependent instruction to a PE outside the same pod in which the dependee instruction is assigned ensures a delay. If no delay is ensured, incorrect operation is ensured since the operands will not have had time in a single cycle to traverse the intradomain domain network, intracluster interconnect, or intercluster interconnect and be passed to the PE that is to execute the dependent instruction. 
However, rather than rely on implicit disclosure, in an effort to expedite prosecution the Examiner cites to Kuszmaul, which explicitly discloses adding an extra cycle of delay to compensate for increased transmission distance. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 14-15 of the response the Applicant argues, “The Office Action alleges that "Mercaldi does not explicitly disclose ensuring a pause of at least one clock cycle will occur between execution of the first instruction operation and the second instruction operation." That statement is incorrect, because Mercaldi is not silent on this. Mercaldi uses WaveScalar architecture, and as known in the art (e.g., Swanson II), adjacent-cluster activity occurs in WaveScalar on "the next clock cycle" across the WaveScalar intercluster interconnect - there is no extra clock cycle delay for adjacent cluster activity. Rado Dec at 38, 40, 44g. Mercaldi doesn't explore the WaveScalar intercluster connect because that's not part of the test, but it is nonetheless present in WaveScalar and part of Mercaldi's testing. A a dependent second instruction in one WaveScalar cluster would receive an input from the output of a first instruction an adjacent WaveScalar cluster the next clock cycle; there would be no "pause of at least one clock cycle will occur between execution of the first instruction operation and the second instruction operation" as recited in claim 1.”
Though fully considered, the Examiner respectfully disagrees. The Applicant argues that the Examiner is incorrect in stating that Mercaldi does not explicitly disclose ensuring a pause. This argument appears to contend that it is the Applicant’s position that Mercaldi does explicitly disclose ensuring a pause, which is contradictory to the rest of the Applicant’s arguments and therefore confusing. Nevertheless, the Examiner maintains that the statement of rejection is correct. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 15-16 of the response the Applicant argues, “The Office Action turns to Kuszmaul to provide what is lacking from Mercaldi. There are three flaws in this approach. The first flaw is the rationale assumed that Mercaldi was silent on cluster-to-cluster communication. As set forth at length above, this assumption is inaccurate. Mercaldi teaches WaveScalar, and WaveScalar is known per the intercluster connect to deliver instructions from one cluster to an adjacent cluster without any pause in the clock cycle....  The second flaw is that WaveScalar was specifically designed to avoid any pause in clock cycle as found in Kuszmaul described technology, and thus Mercaldi's WaveScalar, but its very creation, teaches directly away from the proposed modification.... [O]ne of skill would not modify Mercaldi's WaveScalar with Kuszmaul' s pause, because WaveScalar's native architecture was designed to eliminate Kuszmaul's pause in the first place. As party stated in 44(i) above, "there is no need for the older extra clock cycle solution [in Kuszmaul] to a non-existent problem [in WaveScalar]." One of skill is not going to use a solution for a hardware problem of long wires on a WaveScalar system that does not have that hardware problem, particularly when the WaveScalar system was specifically designed to avoid the hardware problem by eliminating the long wires between clusters. The proposed modification would effectively reverse a core principle on which Mercaldi's WaveScalar is based..... The third flaw in the rationale of the rejection was in the alleged motivation to combine. The rationale of the rejection states: “It would have been obvious to a person having ordinary skill in the art before the effectivc filing date of the claimed invention to modify Mercaldi to include an extra delay in order, to facilitate reduced clock cycle by compensating for critical path length. See Kuszmaul , col. 9, lines 14-16.” This rationale mixes and matches different technologies. Kuszmaul 9:14-16 is discussing the advantage of Kuszmaul's UltraScalar technology, not the super scalar technology. The clock cycle pause in Kuszmaul 61:44-47 as cited for the rejection is a feature of super scalar technology, not Kuszmaul's UltraScalar technology. The advantage of UltraScalar technology described at Kuszmaul 9:14-16 does not provide motivation to adopt a feature of a different, and earlier, super scalar technology at Kuszmaul 61:44-47, particularly when Ultrascalar was invented to replace super scalar. Rado Dec. at 41-42.”
Though fully considered, the Examiner respectfully disagrees. Regarding the first and second “flaws,’ the Examiner has already responded to essentially the same arguments, above. That is, the Applicant’s contention that WaveScalar discloses single cycle latency between PEs is incorrect, thus a pause would be advantageous if not required in WaveScalar to ensure proper operation. 
Regarding the third “flaw,” the Examiner has already indicated that Kuszmaul is cited only for the explicit disclosure that it is known to include an extra clock delay. Kuszmaul is not cited for any particular architectural features. The concept of adding a delay is relatively universal, and is not limited to UltraScalar technology. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On page 16 of the response the Applicant argues, “Claim 1 is accordingly patentably distinct over the applied art. Claims 9 and 17, while of their own scope, recite subject matter similar to claim 1 and are patentably distinct over the applied art for at least the reasons discussed with respect to claim 1. The dependent claims are patentably distinct for at least the reasons discussed with respect to the independent claims. The claims are thus in condition for allowance. Withdrawal of the rejection and allowance of the claims are therefore respectfully requested.” 
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183




	
	
	
	
	
	
3